Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The claims 1-19 are allowed.  Specifically, the independent Claims 1, 18 and 19 are allowed over the prior art. The dependent Claims (2-17) are also allowed due to its dependencies to said independent Claims. Regarding claim 20: cancelled.
Reasons for allowance
Regarding prior art, Claims 1, 18 and 19. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1:  “receiving, by the MLA at a given period of time, an indication of meteo radar data for a given geographical region, wherein the meteo radar data being represented as a pre-determined number of sequential 3D precipitation maps having been captured before the given period of time; receiving, by the MLA at the given period of time, satellite data for the given geographical region; generating, by the MLA, a further sequential 3D precipitation map based on the satellite data, which follows the pre- determined number of sequential 3D precipitation maps, the further sequential 3D map being associated with a period of time after the given period of time; generating, by the MLA, the weather forecast for the given period of time based on the pre-determined number of sequential 3D precipitation maps and the further sequential 3D precipitation map ”.
Claim 18: “receiving, by the MLA at a given period of time, an indication of meteo radar data for a given geographical region, wherein the meteo radar data having been captured before the given period of time; receiving, by the MLA at the given period of time, satellite data for the given geographical region; the meteo radar data being represented as a pre- determined number of sequential 3D precipitation maps having been captured before the given period of time; generating, by the MLA, an enrichment data based on the satellite data, the enrichment data being a further sequential 3D precipitation map for at least one of: a second geographical region being at least partially different from the given geographical region; and a period of time after the given period of time; generating, by the MLA, the weather forecast based on the meteo radar data and the enrichment data”
Claim 19:” receiving, by a second MLA at a training period of time, an indication of meteo radar data for a training geographical region, the meteo radar data being represented as a pre-determined number of sequential 3D precipitation maps having been captured before the given period of time; generating, by the second MLA, a prediction of a further sequential 3D precipitation map, which follows the pre-determined number of sequential 3D precipitation maps, the further sequential 3D map being associated with a period of time after the training period of time; receiving, by the first MLA at the given period of time, satellite data for the training geographical region; training the first MLA to generate a prediction of a 3D precipitation map based on the satellite data by providing to the first MLA a training set including: the satellite data as a training obj ect; the prediction of the further sequential 3D precipitation map made by the second MLA as a target”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864